        Case 2:19-cv-00977-GJP Document 64 Filed 07/20/20 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SEAN ROSE and JAIME ROSE,
                  Plaintiffs,
                                                           CIVIL ACTION
       v.                                                  NO. 19-977

 THE TRAVELERS HOME AND
 MARINE INSURANCE COMPANY and
 the TRAVELERS INDEMNITY
 COMPANY
                  Defendants.


                                         ORDER

      AND NOW, this 20th day of July, 2020, after a telephonic final approval hearing

(ECF No. 62) and consideration of objections to the Class Action Settlement (ECF Nos.

54, 55 and 60), and consistent with the accompanying Memorandum, it is ORDERED

that Plaintiffs’ motion for final approval of a class action settlement (ECF No. 61) and

their motion for reasonable attorney’s fees and an incentive award for the named

Plaintiffs (ECF No. 53) are GRANTED as follows:

      1.     This Final Order incorporates and makes a part hereof, the Settlement

Agreement and the Preliminary Approval Order. Unless otherwise provided herein, the

terms defined in the Settlement Agreement and Preliminary Approval Order shall have

the same meanings for purposes of this Final Order.

      2.     The Court has subject matter jurisdiction over this above-captioned case

pursuant to 28 U.S.C. § 1332(d)(2), and has personal jurisdiction over all Parties in the

above-captioned Action, and all Settlement Class Members, for all matters relating to

this Action and the Settlement Agreement, including, without limitation, the

administration, interpretation, effectuation and/or enforcement of the Settlement
        Case 2:19-cv-00977-GJP Document 64 Filed 07/20/20 Page 2 of 11




Agreement and this Final Order.

      3.     In the Preliminary Approval Order, the Court preliminarily certified the

following Class:

      All homeowners, condominium and business insurance policyholders of
      Travelers who satisfy the following requirements: (a) the policyholder made
      a claim for Structural Damage to an Insured Structure located in the
      United States of America under a Policy; (b) the claim falls within the
      Settlement Class Period; (c) the Policy included Rot Remediation Coverage;
      (d) the claim included Rot Damage; and (e) the Rot Damage portion of the
      claim was denied by Travelers. The Class will not include policyholders
      whose insurance claims, as of the date of the Preliminary Approval Order:
      (f) remain open according to Travelers’ records; (g) are the subject of an
      assignment of rights to payment by the policyholder to any third party;
      (h) are the subject of a pending lawsuit, other than the Civil Action; (i) are
      the subject of a final judgment in a lawsuit against Travelers or release
      executed by the policyholder in favor of Travelers; and/or (j) are the subject
      of an ongoing or completed appraisal proceeding under the terms of an
      appraisal provision in a Policy. In the event that a person or entity has
      made more than one insurance claim with Travelers satisfying
      requirements (a) through (e) above, and one or more of those claims fall
      within exclusions (f) through (j) above but one or more other claims are not
      excluded, that person or entity will be a Class Member only with respect to
      those insurance claims that do not fall within exclusions (f) through (j)
      above.

      4.     The Court finds that the requirements for class certification under Rule

23(a) and (b) of the Federal Rules of Civil Procedure are satisfied. For purposes of the

Settlement, the Court finds that the proposed Class is ascertainable and that the

requirements of numerosity, commonality, typicality and adequacy of representation

are satisfied. The Court further finds that, pursuant to Fed. R. Civ. P. 23(b)(3), there

are predominant common questions of law and fact, and the Settlement is a superior

means of resolving the Settlement Class Members’ claims rather than individual suits.

      5.     The Settlement Class, consisting of all Class Members other than the

Settlement Class Opt-Outs (a list of which is attached hereto as Exhibit A), is certified




                                            2
        Case 2:19-cv-00977-GJP Document 64 Filed 07/20/20 Page 3 of 11




pursuant to Federal Rule of Civil Procedure 23. For purposes of clarity, the date of the

Preliminary Approval Order as referenced in the definition of the Class in Paragraph 3

above, was February 4, 2020.

      6.       The Court preliminarily determined that Plaintiffs Sean and Jamie Rose

met the typicality and adequacy requirements of Rule 23, thus qualifying them to serve

as class representatives of the Settlement Class. The Court finally approves that

appointment.

      7. The Court also preliminarily determined that the following counsel for the

Settlement Class met the adequacy requirements of Rule 23(a)(4) and (g), thus

qualifying them to serve as class counsel, and hereby finally approves the appointment

of the following counsel as Class Counsel:

      Anthony DiUlio, Esquire
      Wheeler, DiUlio & Barnabei, P.C.
      1617 JFK Blvd., Suite 1270
      Philadelphia, PA 19103;

      Kenneth J. Grunfeld, Esquire
      Golomb & Honik, P.C.
      1835 Market Street, Suite 2900
      Philadelphia PA 19103.

For purposes of these settlement approval proceedings, the Court finds that these

attorneys are competent and capable of exercising their responsibilities as Settlement

Class Counsel, satisfy all the requirements of Fed. R. Civ. P. 23(g), and have fairly and

adequately represented the interests of the Settlement Class for settlement purposes.

      8.       The Court confirms as final its previous appointments of Epiq Class

Action & Claims Solutions, Inc. as Settlement Administrator, and Joseph F. Hoag, P.E.

as the Neutral Evaluator.



                                             3
           Case 2:19-cv-00977-GJP Document 64 Filed 07/20/20 Page 4 of 11




       9.      The Class Notice (as set forth in Paragraph 42 of the Settlement

Agreement) has been given to the Settlement Class in the manner approved by the

Court in its Preliminary Approval Order. Such Class Notice (i) constituted the best

notice practicable to the Settlement Class under the circumstances; (ii) was reasonably

calculated, under the circumstances, to apprise the Settlement Class of the pendency

and nature of this Action, the definition of the Settlement Class, the terms of the

Settlement Agreement, the rights of the Settlement Class to exclude themselves from

the settlement or to object to any part of the settlement, the rights of the Settlement

Class to appear at the Final Approval Hearing (either on their own or through counsel

hired at their own expense), and the binding effect of the Settlement Agreement on all

persons who do not exclude themselves from the Settlement Class, (iii) provided due,

adequate, and sufficient notice to the Settlement Class; and (iv) fully satisfied all

applicable requirements of law, including, but not limited to, Federal Rule of Civil

Procedure 23 and the due process requirements of the United States Constitution.

       10.     Due and adequate notice of the Final Approval Hearing was given to the

Settlement Class and a fair opportunity was offered to Settlement Class Members to

participate in the Final Approval Hearing. All Settlement Class Members are bound by

this Final Order and the Final Judgment.

       11.     The Settlement is fair, reasonable and adequate, and in the best interest

of the Settlement Class considering all the relevant risks and factors set forth in Fed.

R. Civ. P. 23(e)(2).

       12.     The Settlement is fair, reasonable and adequate considering the following

factors:




                                             4
        Case 2:19-cv-00977-GJP Document 64 Filed 07/20/20 Page 5 of 11




              (a)     the Settlement was reached in the absence of collusion. It was the

product of informed, good-faith, arms’ length, and lengthy negotiations between the

Parties and their capable and experienced counsel, and was reached with the assistance

of a well-qualified and experienced mediator, Judge Elizabeth Hey;

              (b)     the case was complex, expensive and time consuming and would

have continued to be so through trial if the case had not settled, resulting in substantial

delay before any Settlement Class Members would receive compensation if the

litigation were successful;

              (c)    the Settlement Class would have faced numerous and substantial

risks in obtaining certification of a litigation class, and in establishing liability and/or

damages if they decided to continue litigation rather than settle;

              (d)    the Individual Payments as set forth in Paragraphs 50 and 51 of

the Settlement Agreement are within the range of reasonableness considering the best

possible recovery and the risks the parties would have faced if the case had continued;

              (e)    the Individual Payments treat class members equitably relative to

each other, by reasonably reflecting differences in amounts of Claimed Rot Damage for

Policy Period Claims, and are consistent with the fact that Statutory Period Claims

would be considerably more difficult claims for Settlement Class Members to establish

class certification and to prevail on the merits;

              (f)    the method of distributing relief to the class, including the method

of processing class-member claims, is fair and reasonable and being conducted by an

experienced and neutral Settlement Administrator;

              (g)    the proposed award of attorney’s fees (and the incentive award) is




                                              5
          Case 2:19-cv-00977-GJP Document 64 Filed 07/20/20 Page 6 of 11




to be paid separately from and does not affect the relief to be provided to the Settlement

Class; and

              (h)    the proposed settlement was well-received by the Class, with only

39 Class Members opting out, and only 3 objections, one of which was withdrawn; it is

also significant that none of the numerous federal and state agencies notified pursuant

to the Class Action Fairness Act have objected to the settlement.

       13.    The Court held a telephonic Final Approval Hearing on June 23, 2020,

and has considered any and all objections or comments, timely and proper or otherwise,

to the Settlement and denies and overrules them as without merit to the extent that

they have not been withdrawn. More specifically, to the extent that several Settlement

Class Members who had the right to make Statutory Period Claims were dissatisfied

with the $150 compensation provided for in the Settlement Agreement, the Court has

rejected those objections because, for those Settlement Class Members, breach of

contract claims would be time-barred and extracontractual claims would be more

difficult claims on which to obtain class certification and ultimately prevail on the

merits.

       14.    This Action is dismissed with prejudice on the merits and without costs to

any party, except as otherwise provided herein or in the Settlement Agreement.

Without affecting the finality of this Order in any way, the Court shall retain

jurisdiction over this matter to effectuate the enforcement of the terms of the

Settlement Agreement if needed.

       15.    The Court approves the parties’ plan to distribute the Individual

Payments as set forth in the Settlement Agreement. Any uncashed checks shall be




                                             6
        Case 2:19-cv-00977-GJP Document 64 Filed 07/20/20 Page 7 of 11




handled in accordance with Paragraph 58 of the Settlement Agreement.

       16.    Confidential Information pertaining to the Settlement, including but not

limited to personal identifying information of Travelers’ insureds, any internal

Travelers’ documents provided by Travelers, and any financial information of Travelers’

insureds or of Travelers, shall be handled in accordance with Paragraph 87 of the

Settlement Agreement.

       17.    All Settlement Class Members (the definition of which excludes the

Settlement Class Opt-Outs) are hereby fully and finally bound by all determinations of

the Court, the Settlement Agreement and this Final Approval Order. As provided for in

the Settlement Agreement, as of the Effective Date, the Releasors (as defined in

Paragraph 19 of the Settlement Agreement) shall automatically be deemed to have fully

and irrevocably released the Released Entities (as defined in paragraph 19 of the

Settlement Agreement), from any and all Released Claims, as defined in Paragraph 18

of the Settlement Agreement, that any Releasor has or may have had. All Releasors

covenant and agree that they shall not hereafter seek to establish liability against any

Released Entity based, in whole or in part, on any of the Released Claims. Upon the

Effective Date, all Releasors will be forever barred and enjoined from commencing,

filing, initiating, instituting, prosecuting, maintaining, or consenting to any action

against any Released Entity with respect to the Released Claims.

18.    The Settlement Agreement is not a concession or admission and shall not be

used against Travelers or any of the Released Entities as an admission or indication

with respect to any claim of any fault or omission by Travelers or any of the Released

Entities. Neither the Settlement Agreement, nor any document, statement, proceeding




                                             7
        Case 2:19-cv-00977-GJP Document 64 Filed 07/20/20 Page 8 of 11




or conduct related to the Settlement Agreement, nor any reports or accounts thereof,

shall in any event be: (a) construed as, offered or admitted in evidence as, received as or

deemed to be evidence for any purpose adverse to the Released Entities, including, but

not limited to, evidence of a presumption, concession, indication, or admission by

Travelers or any of the Released Entities of any liability, fault, wrongdoing, omission,

concession, or damage; or (b) disclosed, referred to, or offered or received in evidence

against any of the Released Entities in any further proceeding in the Civil Action, or in

any other civil, criminal or administrative action or proceeding, except for purposes of

settling the Civil Action pursuant to the Settlement Agreement and by the Parties for

purposes of enforcing the Settlement Agreement.

       19.    The Court approves Class Counsel’s request for Attorneys’ Fees and

expenses in the amount of $1,900,000.00. The Court finds that this amount is

reasonable and appropriate under applicable law and the circumstances of this case.

       20.    Within twenty (20) days after the Effective Date, Travelers shall pay the

approved attorneys’ fees to Wheeler, DiUlio & Barnabei P.C. and Golomb & Honik, P.C.

independent of the class settlement payments to be made to Settlement Class Members.

Settlement Class Counsel shall furnish to Travelers any required tax information,

forms or payment instructions before the payment is made. Settlement Class Counsel

shall be solely responsible for distributing each Settlement Class Counsel firm’s

allocated share of such fees, costs and expenses to that firm. Upon payment of the

attorneys’ fees and expenses, Settlement Class Counsel shall be deemed to have

released and forever discharged Travelers as set forth in Paragraph 60 of the

Settlement Agreement.




                                             8
        Case 2:19-cv-00977-GJP Document 64 Filed 07/20/20 Page 9 of 11




       21.    The Court herby approves Settlement Class Counsel’s request of an

Incentive Award of $10,000.00 to be paid jointly to the Settlement Class

Representatives, Sean Rose and Jamie Rose. The Incentive Award shall be paid by

Travelers independent of any claim made by Sean and Jamie Rose for an Individual

Payment as part of the class action settlement. This Incentive Award shall be paid to

Sean Rose and Jamie Rose in addition to their Settlement Class Member Individual

Payment. Defendant shall pay Settlement Class Counsel the Incentive Award within

twenty (20) days of the Effective Date.

       22.    This Incentive Award is warranted to compensate the Plaintiffs for their

contributions to the litigation and their commitment and work on behalf of the Class.

       23.    The Court has jurisdiction to enter this Final Order and the

accompanying Final Judgment. Without in any way affecting the finality of this Final

Order or the Final Judgment, this Court expressly retains jurisdiction over the

Defendants and each Settlement Class Member (including objectors) regarding the

implementation, enforcement, and performance of the Settlement Agreement, and shall

have exclusive jurisdiction over any suit, action, proceeding or dispute arising out of or

relating to the Settlement Agreement that cannot be resolved by negotiation and

agreement by counsel for the Parties. The Court shall retain jurisdiction with respect

to the administration, consummation and enforcement of the Settlement Agreement

and shall retain jurisdiction for the purpose of enforcing all terms of the Settlement

Agreement. The Court shall also retain jurisdiction over all questions and/or disputes

related to the Notice Program and the Settlement Administrator.

       24.    The Parties are directed to implement and consummate the Settlement,




                                             9
        Case 2:19-cv-00977-GJP Document 64 Filed 07/20/20 Page 10 of 11




as set forth in the terms and provisions of the Settlement Agreement.

        25.   Without further order of the Court, the Parties may agree to reasonably

necessary extensions of time to carry out any of the provisions of the Settlement

Agreement. Likewise, the Parties may, without further order of the Court or notice to

the Settlement Class, agree to and adopt such amendments to the Settlement

Agreement as are consistent with this Final Order and that do not limit the rights of

Settlement Class Members under the Settlement Agreement.

        26.   If the Effective Date does not occur, certification of the Settlement Class

shall be automatically vacated and the Final Order, and all other orders entered and

releases delivered in connection herewith, shall be vacated and shall become null and

void.

        27.   In accordance with the Court’s findings, the Clerk of Court shall enter

FINAL JUDGMENT and shall CLOSE this case for statistical purposes.

                                                 BY THE COURT:


                                                  /s/ Gerald J. Pappert
                                                 ______________________
                                                 GERALD J. PAPPERT, J.




                                            10
     Case 2:19-cv-00977-GJP Document 64 Filed 07/20/20 Page 11 of 11




     EXHIBIT A: Rose v. Travelers Settlement Requests for Exclusions

       Name(s)                                               Opt Out #

1      WILLIAM PARD DALLAS & LINDA DAVIS DALLAS              900000001
2      LEONARD K MILLER                                      900000002
3      HAROLD HACKNEY & LISA HACKNEY                         900000003
4      SCOTT WILES                                           900000004
5      JONATHON S & EVELYN F ZULICK                          900000005
6      YVONNE M. FORD                                        900000006
7      ARNOLD & ANDRA HOWARD                                 900000007
8      PAUL & TAMARA KORDIK                                  900000008
9      KRISTEN M BOOKMAN & FOREST R BOOKMAN                  900000009
10     RONALD DRAKE                                          900000010
11     ELLEN K MARKHAM                                       900000011
12     RONNY HOESADA                                         900000012
13     CORINE B WORTHAM & WILLIE L WORTHAM                   900000013
14     PAMELA EDWARDS                                        900000014
15     TIM DOLAN                                             900000015
16     JACK S CRANE                                          900000016
17     MARGARET A SCHULKE                                    900000017
18     JULIE A WHITE                                         900000018
19     DANIEL R & VICKIE THOMAS                              900000019
20     PAMELA DOLAN                                          900000020
21     JERRY CRANE                                           900000021
22     SUSANNE M DANILOWICZ                                  900000022
23     DOROTHY LOEB & BARBARA HUDZIK                         900000023
24     HARRIET E LAPP                                        900000024
25     JERI BAILEY                                           900000025
26     SANTA CRUZ ROUNDTREE HOMEOWNERS                       900000026
       ASSOCIATION
27     ROY L ABRAMEIT & IRENE M ABRAMEIT                     900000027
28     EVANGELINE COLLADO                                    900000028
29     JEANETH DECENA                                        900000029
30     30 CHRISTINA A HARBAUGH & SCOTT HARBAUGH              900000031
31     JANICE SCOTT                                          900000032
32     ADAM JELINSKI & ROXANNE JELINSKI                      900000033
33     LEE E & JUANITA LODER                                 900000034
34     ELIZABETH LAUBACH                                     900000035
35     JAMES S. & MARY LOU GREEN                             900000036
36     L DAVID RYAN & PATRICIA A RYAN                        900000037
37     MARK MIKHAEL                                          900000038
38     PATRICIA METRIONE                                     900000039
39     RICHARD C & SALLY D WILLARD                           900000040
